ICJ_001_CorfuChannel_GBR_ALB_1949-04-09_JUD_01_ME_02_FR.txt. 49

OPINION DISSIDENTE DE M. WINIARSKI

Je ne peux pas me rallier à la première partie de l’arrét parce
que je ne suis pas d’accord sur le fondement juridique que l'arrêt
assigne à la responsabilité de l’Albanie.

Comme la Cour, je ne peux pas retenir la première thèse du
Royaume-Uni, à savoir: que |’Albanie avait une connaissance
directe de existence du champ de mines, s’il n'est pas établi
d’abord qu'elle ait eu connaissance du mouillage. Je souscris aux
motifs donnés par la Cour pour écarter la deuxième thèse selon
laquelle l’Albanie aurait mouillé le champ de mines et pour estimer
que les preuves indirectes produites par le Gouvernement du
Royaume-Uni ne suffisent pas à apporter la preuve judiciaire
décisive ni d’un mouillage de mines effectué par les navires yougo-
slaves dans les eaux de Saranda, ni d’une collusion entre les deux
Gouvernements.

Pour conclure à la responsabilité de l’ Albanie, la Cour a accepté
la troisième thèse du Royaume-Uni d’après laquelle le mouillage
des mines n’a pu être effectué sans que le Gouvernement albanais
en eût connaissance ; cela admis, comme l’Albanie n’a pas notifié
l'existence du champ de mines et n’a pas averti les navires de
guerre britanniques qui en approchaient, sa responsabilité en
découle.

Cette conclusion ne me paraît pas fondée, et ceci pour les mêmes
raisons pour lesquelles la Cour n’a pas cru pouvoir retenir l’hypo-
thèse de la collusion : une imputation d’une gravité aussi exception-
nelle, a dit la Cour avec raison, articulée contre un Etat, exigerait
un degré de certitude qui n'est pas atteint ici.

Pour répondre à ja question de savoir si l’Albanie réellement
avait connaissance de l'opération du mouillage des mines, 1] faut
voir comment les choses ont pu se passer.

L'opération clandestine a pu être observée par les habitants de
Saranda ; mais l’agglomération est assez éloignée du lieu en question,
et il est difficile d'admettre que l’opération ait pu être remarquée
et reconnue comme telle, si elle a été effectuée pendant la nuit et
si les précautions les plus élémentaires avaient été prises. L’opéra-
tion a pu être observée par les organes de la défense côtière. Très
naturellement, on n’a pu produire de témoins sur ce point. Les
experts des Parties, s’ils paraissaient d'accord sur les conditions
générales dans lesquelles l'opération pouvait être vue et entendue,
n'étaient plus d’accord quand il s'agissait de déterminer avec
quelque précision l'influence des conditions concrètes dans lesquelles
l'opération a pu être effectuée, compte tenu du lieu et de la date
envisagés comme probables (nuit du 21 au 22 octobre 1946). Un

49
50 OPINION DISSIDENTE DE M. WINIARSKI

expert albanais a déclaré que l’auteur pouvait être sûr de ne pas
être remarqué et encore moins d’être identifié. En particulier, s’il
n’y avait pas de poste de guet au cap Denta, ce fait était de nature
à rendre l'opération clandestine du mouillage des mines non seule-
ment praticable mais plus sûre et plus facile. Les experts de la
Cour, après avoir visité les lieux, ont déclaré que les navires et,
dans certaines conditions, l'opération elle-même, ont dû être remar-
qués surtout du cap Denta si l’on observait les eaux territoriales
normalement.

Mais l'opération a-t-elle été remarquée réellement ?

Les possibilités d'observation du mouillage, de la côte albanaise,
sont indiquées dans l'arrêt. Mais si la surveillance de ce secteur
païaît relativement facile et ne dépassant pas les moyens dont
l’Albanie disposait, les dépositions des trois témoins albanais ont
démontré combien elle était insuffisante. La défense côtière venait
d’être réorganisée à l'époque de l'incident du 15 mai, mais elle
restait manifestement inefficace. Pendant la période critique,
immédiatement avant et après le 22 octobre, le commandant de
la défense côtière était absent ; le commandant du port, qui le
remplaçait, a apparu, à la lumière de sa propre déposition, comme
n'étant pas particulièrement compétent ; il avait l'instruction
d'observer seulement, mais ses postes ne pouvaient même pas
observer d’une manière tant soit peu efficace ; il a été dit que
pendant la nuit ce peu d'observation était encore réduit et qu'il
n'y avait pas de poste au cap Denta.

Quelle que soit l’importance que l’on voudrait attribuer à ces
témoignages, il ne me paraît pas établi avec certitude que les
autorités locales ont eu connaissance de l’opération. Encore serait-il
difficile d'établir dans quelle mesure elles auraient pu informer
leur Gouvernement et arrêter les navires britanniques en temps
utile.

Cette hypothèse a été formulée par le conseil britannique aussi
sous une autre variante : il importe peu si les autorités locales
savaient ; on pouvait s'arranger pour que rien ne fût remarqué ;
ce qui importe, c’est que le Gouvernement albanais savait.

Mais si le Gouvernement albanais savait — et il faut supposer
que d’après cette conception il le savait d'avance —, ce n'était
plus la connaissance, c'était la collusion. En effet, il paraît difficile
d'affirmer que l’Albanie savait in abstracto ; si elle savait, elle
savait d’une manière concrète : quand, dans quelles conditions et
sans doute par qui les mines avaient été mouillées. Elle savait
donc, par exemple, que le champ de mines avait été posé pendant
la nuit du 21 au 22 octobre, à l’aide de moyens yougoslaves ; nous
nous trouvons de nouveau devant une hypothèse d’une collusion,
et l’on n’a pas formulé de supposition d’après laquelle l'opération
ait été effectuée en collaboration avec un autre auteur disposant
des moyens gouvernementaux pour l’entreprendre efficacement.

50
SI OPINION DISSIDENTE DE M. WINIARSKI

Si la Cour n’admet pas comme prouvée la thèse que le champ
de mines a été posé par les deux navires yougoslaves, il paraît
aussi difficile d'admettre, comme judiciairement prouvée, la connais-
sance, par l’Albanie, du mouillage effectué par un inconnu.
Admettre sa responsabilité sur la base d’une connaissance abstraite,
en quelque sorte immatérielle, de l'opération ou de son résultat,
serait en réalité la fonder sur une présomption découlant du simple
fait que l’Albanie est la Puissance territoriale, qu’elle a la souve-
raineté sur les lieux où le fait illicite s’est produit.

Si les deux thèses britanniques (collusion et connaissance) ne
peuvent pas être retenues comme prouvées, la seule base sur laquelle
l'Albanie pourrait être reconnue responsable paraît être donnée
par le fait qu’elle n’a pas déployé la diligence requise par le droit
international en vue de prévenir et de réprimer l'acte illicite du
22 octobre 1946.

Cependant, deux objections préliminaires devraient être exa-
minées.

a) Le conseil britannique a admis que si l’Albanie n'avait pas
connaissance de l'existence du champ de mines, elle ne peut être
tenue pour responsable. La Cour peut-elle avoir une autre opinion
à ce sujet ? Il ne s’agit pas d’un petitum des Parties au delà duquel
la Cour n'est pas compétente, mais bien d’une interprétation ou
d’une conception d’une règle du droit international. Ici, la Cour
n'est pas limitée par les points de vue des Parties, et la Cour perma-
nente de Justice internationale l’a reconnu dans l'affaire des Zones
franches (C. P.J.I., Série A/B, n° 46, p. 138):

« À un point de vue général, on ne saurait facilement admettre
que la Cour, dont la fonction est de dire le droit, soit appelée à
choisir entre deux ou plusieurs interprétations, déterminées d'avance
par les Parties et dont il se pourrait qu'aucune ne correspondit à
l'opinion qu'elle se serait formée. En l’absence d’une disposition
explicite prévoyant le contraire, il faut présumer que la Cour doit
jouir de la liberté qui lui revient normalement et doit être en
mesure, si telle est son opinion, non seulement d’accepter une ou
l'autre des deux propositions, mais de rejeter les deux. ».

Si donc le juge arrivait à la conviction que l’Albanie doit être
reconnue responsable sur une base autre que celles formulées par
la Partie adverse, l'opinion exprimée par le conseil britannique
ne devrait pas l'arrêter.

b) Sur la base de l'Accord du 22 novembre 1945, une décision
unanime des délégués des quatre grandes Puissances au Comité
Medzon, a confié la responsabilité de la route Médri 18/32 et 18/34
à la Grèce. Il est vrai que, comme l’a remarqué un expert britan-
nique, le chenal ayant été déminé, contrôlé et reconnu sûr pour la
navigation, la charge de la Grèce était plutôt nominale. Néanmoins,
la Grèce était responsable pour le maintien d’un certain état de
choses qui lui avait été confié, et l’on sait qu’elle a immédiatement

51
52 OPINION DISSIDENTE DE M. WINIARSKI

donné son consentement pour que la marine britannique prit les
mesures nécessaires dans le chenal qui lui avait été consigné.

Toutefois, cet aspect de l'affaire ne concerne que la Grèce, d’un
côté, et le Royaume-Uni, sinon les quatre grandes Puissances ou
le Comité Medzon comme tel, de l’autre. Pour l’Albanie, l'Accord
de 1945 était une res inter alios acta, et de l’ensemble de ses déclara-
tions, il paraît certain qu'elle n’a jamais reconnu la décision qui
avait confié à la Grèce la responsabilité du secteur albanais de la
route Médri 18/32 et 18/34. On doit donc estimer qu’il y avait deux
responsabilités distinctes : celle purement conventionnelle de la
Grèce pour la route Médri, l’Albanie étant complètement étrangère
à cet aspect de l'affaire, et celle de l’Albanie comme Puissance
territoriale, responsabilité de droit commun. C’est seulement cette
dernière que la Cour a été appelée à examiner.

Le compromis ne limite pas la Cour au soin de rechercher et de
dire si l’Albanie a mouillé les mines, si elle a participé à ce mouillage,
si elle en a eu connaissance en temps utile pour en avertir les navires
britanniques. Il lui demande de dire si l’Albanie est responsable
selon le droit international. La mission de la Cour est de retenir
tout chef de responsabilité reconnu par le droit international et
correspondant aux circonstances de la cause.

Or, selon le droit international, tout État est responsable d’un
acte illicite s’il a commis cet acte ; s’il a omis de prendre les mesures
nécessaires pour prévenir un acte illicite ; et s’il a omis de prendre
les mesures nécessaires pour rechercher et punir les auteurs d’un
acte illicite. Chacune de ces omissions engage la responsabilité
d’un État selon le droit international, comme la commission elle-
même, Ce principe général est, naturellement, susceptible d’appli-
cations différentes selon la variété infinie des circonstances de fait
qui accompagnent l’action contraire au droit international ; mais
il est consacré par la jurisprudence et par la doctrine, et il n'est
pas inutile de rappeler à cet égard l'opinion du Comité de juristes
nommé par le Conseil de la Société des Nations, à l’occasion d’une
autre affaire de Corfou, il y a un quart de siècle :

« La responsabilité d’un Etat pour crime politique commis sur
la personne des étrangers sur son territoire, ne se trouve engagée
que si cet Etat a négligé de prendre toutes les dispositions appro-
priées en vue de prévenir le crime et en vue de la poursuite, de
l'arrestation et du jugement du criminel.

Le Gouvernement albanais affirme qu’« un gouvernement ne
peut être tenu pour responsable des dommages causés par des
mines, à cause du simple fait que les mines se trouvaient dans ses
eaux territoriales. Pour que la responsabilité de l’État existe, il
faut démontrer, soit que l'Etat a fait mouiller les mines, soit qu'il
les a laissé sciemment mouiller... L'État ne saurait être tenu pour

52
53 OPINION DISSIDENTE DE M. WINIARSKI

responsable de tout ce qui se passe dans ses eaux territoriales....
Il n'est pas chargé de veiller a la sécurité de cette navigation »
(dans ses eaux territoriales).

Il est vrai, et la Cour l’a dit avec raison en parlant de la connais-
sance, que du seul contrôle exercé par un État sur son territoire,
y compris ses eaux territoriales, et indépendamment d’autres
circonstances, on ne saurait conclure à la responsabilité de l'État.
D'autre part, il serait trop facile de dire que l’État ne peut être
tenu responsable de tout fait qui puisse se produire sur son terri-
toire ou que l'État ne peut pas garantir qu’un fait contraire au
droit international ne se produise jamais sur son territoire. Affirmer
une telle responsabilité serait absurde ; le droit international n’a
jamais été considéré comme imposant aux Etats un fardeau pareil.
Il est également clair qu’on ne peut parler d’un manquement à une
règle ou à un principe du droit international que là où cette règle ou
ce principe existent. Mais ici, de telles règles et de tels principes
existent. A ce propos, il convient de citer trois textes qui paraissent
formuler exactement le droit international en vigueur.

M. Max Huber, ancien Président de la Cour permanente de
Justice internationale, dans la décision arbitrale dans l'affaire de
Vile de Palmas, 1928, a dit:

« …. la souveraineté territoriale implique le droit exclusif d’exer-
cer les activités étatiques. Ce droit a pour corollaire un devoir :
l'obligation de protéger, à l’intérieur du territoire, les droits des
autres États, en particulier leur droit à l'intégrité et à l’inviola-
bilité en temps de paix et en temps de guerre, ainsi que les droits
que chaque État peut réclamer pour ses nationaux en territoire
étranger. L'État ne peut pas remplir ce devoir s’il ne manifeste
pas sa souveraineté territoriale d’une manière adéquate aux cir-
constances. La souveraineté territoriale ne peut se limiter à son
aspect négatif, c'est-à-dire au fait d’exclure les activités des autres
États ; car c’est elle qui sert à répartir entre les nations l’espace
sur lequel se déploient les activités humaines, afin de leur assurer
en tous lieux le minimum de protection que le droit international
doit garantir. »

M. D. Anzilotti, ancien Président de la Cour permanente de
Justice internationale, a dit dans son Cours de Droit international
(p. 490) :

« Le devoir de l'État ne peut pas consister et ne consiste pas
dans l'exclusion de la possibilité que des actes de lésion ou d’offense
des États étrangers s’accomplissent par des personnes sujettes à
son autorité ; l'État peut seulement être tenu à prendre les mesures
opportunes pour que ces actes ne se produisent pas ou, lorsqu'ils
se produisent, à procéder pénalement contre le coupable : tel est
le contenu du devoir de l'Etat, et c’est ici seulement qu’est possible
un acte illicite international. »

Enfin, M. J. B. Moore, ancien juge à la Cour permanente de
Justice internationale, a constaté dans son opinion dissidente
dans l'affaire du Lotus (C. P. J.I., Série A, n° 10, p. 88):

53
54 OPINION DISSIDENTE DE M. WINIARSKI

« Ilest bien établi qu’un Etat est dans l'obligation de faire toute
diligence pour empêcher que des actes criminels dirigés contre
un autre État ou des ressortissants de cet autre État ne soient
commis dans ses possessions. » (United States v. Arjona, 1887,
120, U.S. 479.)

Chaque cas particulier doit être examiné et jugé, compte tenu
des circonstances qui lui sont propres. La zone des eaux territo-
riales albanaises en question s’étend du point où la frontière albano-
grecque atteint le détroit et jusqu’à un point légèrement au nord
du cap Kiephali où finit la partie de la mer reconnue comme
dangereuse et commence l’espace libre de mines du détroit
d’Otrante. Dans toute la longueur du canal nord de Corfou jusqu’à
la ligne droite tirée du cap Kiephali au cap S. Katerina, il n'y a pas
de mer libre, la frontière maritime entre l’Albanie et la Grèce suivant
la ligne médiane du détroit. Le chenal navigable, en partant du
Sud, longe de très près la côte grecque, puis il occupe toute la largeur
du détroit sur quelques kilomètres de longueur, et finalement suit
de très près la côte albanaise jusqu’au cap Kiephali. Cette partie
du chenal navigable, qui suit la côte albanaise sur une longueur de
moins de 15 kilomètres, a été le théâtre des événements qui ont fait
naître la présente affaire.

L'arrêt a suffisamment caractérisé l’attitude du Gouvernement
albanais à l'égard du droit de passage des navires étrangers par les
eaux albanaises pendant la période allant du 15 mai au 22 octobre
1946, et même au delà de cette date. L'arrêt constate la volonté du
Gouvernement albanais d'exercer une surveillance jalouse sur ses
eaux territoriales. En effet, à partir du 15 mai il est évident que le Gou-
vernement albanais était bien décidé à dénier aux navires et bateaux
étrangers le libre passage par la partie de la route Médri 18/32 et
18/34, qui se trouvait dans les eaux albanaises. Par cela même,
il a rendu impossible tout contrôle que les navires grecs auraient
voulu exercer au nom de l'Organisation internationale de déminage.
Les raisons de cette attitude, l’ Albanie les a données dans ses notes
diplomatiques ainsi que dans ses Contre-Mémoire et Duplique, et
dans les plaidoiries. C’étaient : la frontière vulnérable avec la Grèce ;
revendications territoriales de cette dernière ; « état de guerre » dont
a parlé le représentant de la Grèce au Conseil de Sécurité ; « incur-
sions piratesques » des bateaux grecs, dont la note du 21 mai 1946
en spécifiait huit, sans parler des autres « innombrables incursions
piratesques » et des nombreux cas où les bateaux étrangers entraient
dans les eaux albanaises en patrouille, sans pavillon et sans permis ;
passages des navires de guerre britanniques ; enlèvement des biens
et des citoyens albanais ; infiltration des éléments hostiles ; la baie
et le port de Saranda paraissent jouer un rôle important dans les
préoccupations du Gouvernement albanais. L'ensemble créait,
dans l'opinion de ce Gouvernement, ces « conditions exception-
nelles dans le canal nord de Corfou » que souligne fortement le
Contre-Mémoire. « La question de la liberté de passage est liée

54
55 OPINION DISSIDENTE DE M. WINIARSKI

nécessairement, pour l’Albanie, avec le problème de la sécurité
du pays. »

La note albanaise du 21 décembre 1946 a formulé expressément
un autre aspect du problème. Le Gouvernement albanais « désire
déclarer qu’il respecte les principes du droit international concer-
nant la navigation maritime .... les navires ont le droit de passage
inoffensif dans les détroits qui forment une voie de communication
internationale. Toutefois, ce principe du passage inoffensif, autant
qu'il peut être appliqué au cas présent, a été violé de façon flagrante
par les navires de Sa Majesté à l’occasion de leur passage par la
partie nord du canal de Corfou. Il est évident qu’on ne peut pas
parler de passage inoffensif quand les navires britanniques navi-
guaient démonstrativement très près de la côte albanaise. » Et
plus loin: « Si la Grande-Bretagne désire réellement appliquer le
principe du passage inoffensif et assurer la sécurité de la navigation
de commerce, elle devait prendre le soin de déminer le milieu du
canal nord de Corfou qui est le plus sûr du point de vue de la naviga-
tion, de telle façon que la navigation par le canal fût mieux en
accord avec le principe du passage inoffensif mentionné dans la
note britannique. »

Il paraît sûr, et la Duplique confirme cette impression, qu'à
partir du mois de mai 1946 l’Albanie considérait cette partie du
secteur déminé comme un point névralgique et désirait le faire
déplacer vers l'Ouest. Ainsi, ce chenal, venant du Sud, devrait,
selon les vues de l’Albanie, tourner vers le Nord-Ouest légèrement
au sud du monastère Saint-Georges, et non au cap Denta comme
il le fait maintenant, et passer à distance égale entre les deux
côtes ; dans ce cas, le déplacement serait en moyenne de deux
kilomètres. :

Il serait naturel que cette attitude du Gouvernement albanais
le déterminât à prendre des mesures spéciales de vigilance dans
le secteur visé ci-dessus et pendant la période en question (mai-
octobre 1946), et son délégué au Conseil de Sécurité en a parlé.
Cependant, le Contre-Mémoire et la Duplique du Gouvernement
albanais ont attaché un grand prix à démontrer que l’Albanie
n’était pas en mesure de surveiller efficacement sa côte et ses eaux
territoriales, qu’elle n’avait pas le moyen de savoir ce qui s’y passait
et, en particulier, qu’elle ne pouvait rien savoir de l'opération du
mouillage des mines si près de sa côte que cela fût. Le Gouvernement
albanais se défendait contre l’idée d’avoir exercé une vigilance dont
avait parlé son représentant au cours de la discussion de l'affaire
au sein du Conseil de Sécurité, et son Contre-Mémoire insiste sur
cette thèse. Les témoins albanais ont dépeint l’organisation de la
défense côtière et la surveillance des eaux territoriales comme
absolument inadéquates.

Quelle paraît donc avoir été la situation dans le secteur de
Saranda ? Il semble que rien, dans l’organisation de la surveillance
de la côte et des eaux territoriales, ne répondait aux protestations

55
56 OPINION DISSIDENTE DE M. WINIARSKI

et aux réactions énergiques contre le passage des navires étrangers
dans les eaux albanaises; rien qui pat être considéré comme
mesures propres à parer aux dangers allégués d’incursions, infiltra-
tions, enlévements, par lesquelles le Gouvernement albanais voulait
justifier son attitude à l'égard de la navigation étrangère. C’est
une contradiction qui a caractérisé l'attitude du Gouvernement
albanais dans tous les stades de la procédure. L’attitude de l’Albanie
révèle une autre contradiction : il n’est pas possible d'affirmer ses
droits de Puissance territoriale, de les exalter et exagérer jusqu’à
dénier aux autres États l'usage de ses eaux territoriales et en même
temps de négliger d'organiser ses services publics d’ordre et de
sûreté en vue de garantir aux États admis à emprunter le chenal
navigable le minimum de sécurité auquel ils ont droit en conformité
du plus modeste standard international. Les « circonstances excep-
tionnelles » invoquées par l’Albanie auraient dt lui dicter sa conduite
et lui indiquer ses devoirs, qui n'auraient pas excédé ses moyens,
si limités fussent-iis.

A plus forte raison, si l’Albanie était décidée à engager une action
internationale relativement à ce secteur de ses eaux territoriales,
une action dont le but pouvait être parfaitement légitime (déplace-
ment du chenal navigable), elle devait, à ce moment tout spéciale-
ment, s’assurer qu’un contrôle effectif lui permettrait d'éviter toute
complication additionnelle.

Après les explosions du 22 octobre et même après la notification
du 26 octobre, l’Albanie a notoirement omis d’ouvrir une enquête
en vue de constater les faits ; elle n’a pas non plus offert au Comité
Medzon ou au Royaume-Uni de participer à toute recherche des
causes des explosions ; elle n’a pas protesté contre la pose du champ
de mines dans ses eaux territoriales, qui constituait une véritable
et importante violation de la souveraineté territoriale de l’Albanie ;
elle a paru rester indifférente à la violation grave du droit des gens
commise sur son territoire et au danger auquel était exposée la
navigation tout près de sa côte ; on ne sait rien d’une enquête en
vue de la recherche et de la punition des auteurs de l’acte qui
constitue aussi un crime du point de vue du droit interne. Une
telle attitude de la part du Gouvernement albanais a été considérée
comme une des preuves indirectes de la connaissance, chez l’Albanie,
du mouillage des mines ; avec plus de raison, semble-t-il, elle peut
et doit être considérée comme un chef indépendant de sa respon-
sabilité.

C'est pour ces deux raisons, mais aussi pour ces raisons seules,
que l’Albanie pourrait être reconnue responsable en droit interna-
tional des explosions qui ont eu lieu le 22 octobre 1946 dans ses
eaux territoriales.

56
57 OPINION DISSIDENTE DE M. WINIARSKI

*
* *

J'ajoute que je ne puis me rallier à la décision de la Cour sur la
question de sa compétence pour fixer le montant des réparations
dues au Royaume-Uni. En signant le compromis, les Parties ont
mis fin à la procédure intentée par la requête unilatérale, ce qui
correspondait au désir constamment manifesté par la Partie alba-
naise. C’est donc un acte nouveau et qui doit être traité, quant aux
petita des Parties, comme indépendant de la requête et destiné
à la remplacer. Or, une demande de fixer, par la Cour, le montant
des réparations n’y est pas formulée, une demande qui est devenue
presque une clause de style dans les compromis de ce genre, et
l'interprétation adoptée en faveur de cette compétence ne m’a pas
convaincu.

(Signé) B. WINIARSKI.

57
